Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 03/25/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valsan (US Pub. 2010/0057453 A1).
Regarding Claims 1, 13 and 18, Valsan teaches a computer implemented method for classification of input corresponding to multiple different kinds of input (see Fig.1 (101,105,131,132) and paragraph [0060]), the method comprising:
obtaining a set of features from the input (see Fig.2 (202,205) and paragraph [0061-0062]);
providing the set of features to multiple different models to generate state predictions (see Fig.2 (203,206) and paragraph [0062]);
generating a set of state-dependent predicted weights (see Fig.2 (207) and paragraph [0062]);
and combining the state predictions from the multiple models, based on the state-dependent predicted weights for classification of the set of features (see Fig.1 (131,132), Fig.2 (209,210) and paragraph [0073], speech/noise classification).
Claim 2, Valsan further teaches wherein the multiple different models are trained for input corresponding to a different kind of input (see Fig.3 (111,112) and paragraph [0082]).
Regarding Claim 3, Valsan further teaches wherein the multiple different models have different structure or utilize different modeling technologies (see Fig.3 (111,112) and paragraph [0082]).
Regarding Claim 4, Valsan further teaches wherein the input comprises speech and the set of features comprise digital representation of speech (see Fig.1 (101,102,103) and paragraph [0061]).
Regarding Claim 5, Valsan further teaches wherein the models comprise speech recognition models independently trained on the same or different kinds of speech (see Fig.3 (103) and paragraphs [0052-0053]).
Regarding Claims 6 and 16, Valsan further teaches wherein the different kinds of speech include speech in a noisy environment, native speech and natural conversation speech (see Fig.4 (131,132) and paragraph [0087]).
Regarding Claims 8 and 20, Valsan further teaches wherein generating the set of state dependent predicted weights is performed by a deep learning network trained on a training set of state labeled features (see Fig.2 (203,206) and paragraph [0062], neural network).
Regarding Claim 12, Valsan further teaches using the combined state predictions to classify the input  as one or more spoken words (see Fig.1 (131,132), Fig.2 (209,210) and paragraph [0073], speech).
Regarding Claim 14, Valsan further teaches wherein the multiple different models are trained for input corresponding to a different kind of input (see Fig.3 (111,112) and paragraph [0082]); and wherein the multiple different models have different structure or utilize different modeling technologies (see Fig.3 (111,112) and paragraph [0082]).
Regarding Claim 15, Valsan further teaches wherein the input comprises speech and the set of features comprise digital representation of speech (see Fig.1 (101,102,103) and paragraph [0061]); and 
Regarding Claim 19, Valsan further teaches wherein the multiple different models are trained for input corresponding to a different kind of input (see Fig.3 (111,112) and paragraph [0082]); and wherein the different kinds of speech include speech in a noisy environment, native speech and natural conversation speech (see Fig.4 (131,132) and paragraph [0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Valsan (US Pub. 2010/0057453 A1) in view of Soltau et al. (US Pu. 2018/0174576 A1).
Regarding Claim 7, Valsan teaches the method of Claim 1 but fails to teach wherein the multiple models comprise deep long term short term memory (LSTM) acoustic models.
Soltau, however, teaches using a deep long term short term memory (LSTM) acoustic model for performing speech recognition processing on speech input data for transcription (see Fig.1 (124,116) and paragraph [0071]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to utilize deep long term short term memory (LSTM) acoustic models. The motivation would be to perform speech recognition processing on speech input data for translation and transcription.
Regarding Claim 9, Soltau further teaches wherein the set of predicted weights are time dependent static weights (see Fig.1 (126), paragraph [0030] and paragraph [0032]).
Regarding Claims 10 and 17, Valsan further teaches wherein the set of predicted weights are dynamic weights provided by a prediction cell (see Fig.1 (124,116) and paragraph [0071]).
Regarding Claim 11, Soltau further teaches wherein the set of predicted weights are provided by a bi-directional long term short term memory (LSTM) acoustic model (see Fig.1 (124,116) and paragraph [0071]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU B HANG/Primary Examiner, Art Unit 2672